      Case 5:16-cv-00300-BSM Document 95 Filed 04/25/19 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

CELESTE ALEXANDER                                                           PLAINTIFF

v.                        CASE NO. 5:16-CV-00300-BSM

PINE BLUFF SCHOOL DISTRICT NO. 3,
JEFFERSON COUNTY, PINE BLUFF,
ARKANSAS, and MICHAEL NELLUMS,
Individually                                                             DEFENDANTS

                                    JUDGMENT

     Pursuant to the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 25th day of April 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
